The opinion of the court was delivered by
West, J.:
The facts in this case are, that a tract of mortgaged land was sold to satisfy a judgment in foreclosure amounting to $2769.24 and costs, the bid being $6250. The owner, desiring to redeem, was required to pay, on the amount of the bid, the rate of interest which the mortgage bore, ten per cent; but claiming that only the statutory rate of six per cent could be collected on the difference between the amount of the judgment and the amount of the bid, he paid such difference under protest and sued to recover. The trial court held against him, and he appeals.
The law applicable was declared in Clark v. Nichols, 79 Kan. 612, 100 Pac. 626. The fact that in that case the bid was substantially the amount of the judgment can not change the rule. The matter has been admirably presented by able counsel, but upon full consideration, no legal cause appears for departing from the decision referred to.
The judgment is affirmed.